Title: To Thomas Jefferson from Robert Brooke, 4 September 1795
From: Brooke, Robert
To: Jefferson, Thomas



Sir
Richmond September 4th. 1795.

I should have done myself the honor of acknowledging the receipt of your letter of theoflast, at a much earlier period, but wished in my reply to be able to give you perfect information respecting the objects of the suit to which it related, as this would be most satisfactorily obtained from the Complainants Bill (which he promised should be filed in a very short time) I waited under an expectation that it would be done in which I am disappointed as it is not yet exhibited.
To avoid however the imputation of inattention (which be assured my respect for you will never Suffer me to deserve) I beg leave now to communicate the limited information on the subject I have been able to obtain.
In a conversation with Mr. Banks I discovered that the principal object of the suit is to obtain a compensation for some Vessels the property of the late House of Hunter, Banks and Co. said to have been impressed for public service whilst you was at the head of the Executive department of the State, under which Circumstance you can certainly be considered only as a nominal defendant and ought to be exonerated by the public from every expence attendant on the defence. This I shall direct to be defrayed and I wish you could also be totally withdrawn from the suit that you might experience no further trouble respecting it; but as  the Executive have no power to effect a Change of parties I am apprehensive that in this respect our wishes cannot be gratified. I am Sir with the most perfect respect &c.

Robert Brooke

